Appeal by defendant, as limited by her motion, from a sentence of the County Court, Westchester County, imposed June 28, 1978, upon a conviction of assault in the second degree, on a jury verdict, the sentence being an indeterminate prison term not to exceed three years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to the time already served, with defendant to be continued on probation for a period of five years, less the time already served, and case remanded to the County Court to fix the terms and conditions of probation and for further proceedings pursuant to CPL 460.50 (subd 5). Under the circumstances of this case we believe the sentence was excessive to the extent indicated herein. Gulotta, J. P., Shapiro, Cohalan and O’Connor, JJ., concur.